TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00550-CR


Sergeant Hollis a/k/a Sargent Hollis, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. A-04-0385-S, HONORABLE BEN WOODWARD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Gonzalo P. Rios, is ordered to tender a brief in this cause no later than May 3, 2005.  No further
extension of time will be granted.
It is ordered April 11, 2005.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish